By the Court:
It is settled that a District Court has no jurisdiction- do enjoin a judgment rendered in another District Court. (Crowley v. Davis, 37 Cal. 269.)
The circumstance that the judge of the court in which the judgment sought to be enjoined was rendered, is disqualified to sit in the case, does not constitute an exception to the rule. The case must, under such circumstances, be brought in the court in which the judgment was, rendered, and there dealt with as any other case pending in a court in which the judge is disqualified.
Judgment and order affirmed.